Case 1:18-cv-00258-TH-ZJH Document 16 Filed 09/07/21 Page 1 of 2 PageID #: 63




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

EUGENE ISIAH ROBERTS                                §

VS.                                                 §      CIVIL ACTION NO. 1:18-CV-258

FRANK LARA, ET AL.                                  §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Eugene Isiah Roberts, a prisoner previously confined at the United States

Penitentiary in Beaumont, Texas, proceeding pro se, brought this civil rights action pursuant to

Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against Frank

Lara and C. Hadnot.

           The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge. The magistrate judge recommends dismissing the case pursuant to 28 U.S.C.

§ 1915(e) for failure to state a claim upon which relief may be granted.

           The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 1:18-cv-00258-TH-ZJH Document 16 Filed 09/07/21 Page 2 of 2 PageID #: 64




                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 13) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


       SIGNED this the 7 day of September, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
